 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      PETER STROJNIK,                              Case No. 19-cv-02210-BAS-MSB
11
                                      Plaintiff,   ORDER GRANTING DEFENDANT’S
12
            v.                                     MOTION TO MODIFY THE
                                                   COURT’S APRIL 15, 2021 ORDER
13
      VILLAGE 1107 CORONADO, INC.,
                                                   (ECF No. 35)
14
                                    Defendant.
15

16         The Court previously ordered Plaintiff Peter Strojnik to provide evidence of his
17   inability to pay attorneys’ fees by May 17, 2021. (ECF No. 34.) The Court specified that
18   Plaintiff should include bank statements and assets held in Plaintiff’s name or in the name
19   of any entity he controls. (Id.) Defendant then filed a Motion to Modify (“Motion”) the
20   Court’s order to include evidence of Plaintiff’s depositions of settlements obtained from
21   litigation into various non-profits and other companies that do not list him as a signatory.
22   (ECF No. 35.) Defendants cite to multiple cases involving Strojnik where he filed cases
23   under the names of various nonprofits and claimed he “donated” his settlement proceeds
24   to charity. (Id.) Plaintiff has since provided cropped screenshots of personal and business
25   account balances, a list of other assets, and details about the arrearages in his divorce lien.
26   (Response to Order (“Response”), Ex 1 to Notice of Lodgment, ECF No. 36.)
27         The Court GRANTS IN PART Defendant’s Motion. In addition to the evidence
28   previously specified in the Court’s Order Granting Plaintiff’s Motion for Reconsideration,

                                                   -1-
                                                                                            19cv2210
 1   the Court ORDERS Plaintiff to provide: (1) bank statements for all bank accounts into
 2   which he has deposited any settlements received from January 1, 2018 through the present,
 3   including without limitation, bank statements for all nonprofit corporations showing his
 4   purported ‘donation’ of $1.2 million as represented to the court in Strojnik v. IA Napa
 5   Lodging First; and (2) an explanation of how he finances his travel, his home, and other
 6   personal expenses.
 7         Further, the Court DENIES both the renewed request in Defendant’s Motion for a
 8   bench warrant and Plaintiff’s request in his Response to appear remotely for the June 7th
 9   hearing. Both Plaintiff and defense counsel are required to appear in person.
10         IT IS SO ORDERED.
11

12   DATED: April 27, 2021
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                -2-
                                                                                      19cv2210
